On Petition for Rehearing
Before BIGGS, Chief Judge, and KALODNER, STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.
Our original order denying this petition for writs of mandamus and prohibition stated that “the petitioners lack standing to litigate the issues raised by the petition.”
Upon examination of the petition for rehearing and the memorandum in opposition thereto, it is apparent that this is not an appropriate case for the extraordinary relief sought. It is manifest that the district court neither exceeded its jurisdiction nor abused its discretion in entering the order challenged by the petitioners. Cf. Pennsylvania R.R. Co. v. Kirkpatrick, 203 F.2d 149 (C.A.3, 1953).
The petition for rehearing will be denied.
BIGGS, Chief Judge, dissents.